Case: 10-20666 Document: 00511493930 Page: 1 Date Filed: 06/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 1, 2011
                                       No. 10-20666
                                                                            Lyle W. Cayce
                                                                                 Clerk
BURLINGTON INSURANCE COMPANY,

                                                   Plaintiff–Appellee
v.

SUPERIOR NATIONWIDE LOGISTICS, LTD.; TOBY ALLEN POTTER, TA;
TA POTTER MANAGEMENT L.L.C.; A&P TRANSPORTATION COMPANY,
INCORPORATED; CLAYTON ALLEN POTTER,

                                                   Defendants–Appellants


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-2424


Before JONES, Chief Judge, and KING and BARKSDALE, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for essentially the reasons
set forth in that court’s Memorandum and Order, Burlington Ins. Co. v. Superior
Nationwide Logistics, Ltd., 2010 WL 3155916 (S.D. Tex. Aug. 10, 2010), and, as
regards sanctions, in the magistrate judge’s Order dated August 24, 2010
(affirmed by the district court in its September 27, 2010 Order on Pending
Motions denying the defendants’ Motion for Reconsideration of Ruling on Motion
for Sanctions).
       AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.